UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2011 COMMISSION FILE NUMBER 001-33373 CAPITAL PRODUCT PARTNERS L.P. (Translation of registrant’s name into English) 3 IASSONOS STREET PIRAEUS, 18537 GREECE (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): YesoNox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “yes” is marked, indicate below this file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Capital Product Partners L.P. Schedules Fourth Quarter 2010 Earnings Release, Conference Call and Webcast ATHENS, Greece, January 11, 2011 Capital Product Partners L.P. (Nasdaq: CPLP) announced today that it will release financial results for the fourth quarter ended December 31, 2010 on Monday, January 31, 2011 before the NASDAQ market open. Following the earnings release, Ioannis Lazaridis, Chief Executive Officer and Chief Financial Officer of the Partnership, will host an interactive conference call on Monday, January 31, 2010, at 10:00 am Eastern Time (U.S). Conference Call details: Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1(866) 819-7111 (from the US), 0(800) 953-0329 (from the UK) or +(44) 1(from outside the US). Please quote “Capital Product Partners.” A replay of the conference call will be available until February 7, 2011. The United States replay number is 1(866) 247-4222; from the UK 0(800) 953-1533; the standard international replay number is (+44) 1and the access code required for the replay is: 69648481# Slides and audio webcast: There will also be a simultaneous live webcast over the Internet, through the Capital Product Partners website, www.capitalpplp.com. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Capital Product Partners L.P. Capital Product Partners L.P. (Nasdaq: CPLP), a Marshall Islands master limited partnership, is an international owner of modern double-hull tankers. The Partnership owns 21 vessels, including 18 modern MR tankers, two small product tankers and one suezmax crude oil tanker. Most of its vessels are under medium- to long-term charters to BP Shipping Limited, Overseas Shipholding Group, Petrobras, Arrendadora Ocean Mexicana, S.A. de C.V. and Capital Maritime & Trading Corp. For more information about the Partnership, please visit our website: www.capitalpplp.com. CPLP-F Capital GP L.L.C. Investor Relations / Media: Ioannis Lazaridis, CEO and CFO Matthew Abenante +30 (210) 4584 950 Capital Link, Inc. i.lazaridis@capitalpplp.com 230 Park Avenue – Suite 1536 New York, NY 10160, USA Jerry Kalogiratos, Finance Director (212) 661-7566 Capital Maritime & Trading Corp. cplp@capitallink.com +30 (210) 4584 950 www.capitallink.com j.kalogiratos@capitalpplp.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL PRODUCT PARTNERS, L.P., By: Capital GP L.L.C., its general partner /s/Ioannis E. Lazaridis Name: Ioannis E. Lazaridis Title: Chief Executive Officer and Chief Financial Officer of Capital GP L.L.C. Dated: January 11, 2011
